NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2482
                                       __________

                       DAVION ANTHONY LLOYD SINCLAIR,
                                          Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

        On Petition for Review of an Order of the Board of Immigration Appeals
                             (Agency No. A043-400-623)
                         Immigration Judge Alice Song Hartye
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 8, 2021
              Before: JORDAN, MATEY, and NYGAARD, Circuit Judges

                               (Opinion filed: July 8, 2021)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM

       Davion Anthony Lloyd Sinclair is a Jamaican citizen who was admitted to the

United States as a lawful permanent resident in 1992. In 2019, he was convicted in the



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Court of Common Pleas of Lawrence County of receiving stolen property in violation of

18 Pa. Cons. Stat. § 3925(a) and possession of an altered firearm in violation of 18 Pa.

Cons. Stat. § 6110.2(a). In light of these convictions, the Government charged him with

removability under, inter alia, 8 U.S.C. § 1227(a)(2)(A)(iii), as an alien convicted of an

aggravated felony theft offense, and 8 U.S.C. § 1227(a)(2)(C), as an alien convicted of a

firearm offense. Sinclair applied for asylum, withholding of removal, and protection under

the Convention Against Torture (CAT), claiming that he would be subjected to persecution

and torture in Jamaica based on his sexual orientation (bisexual). Following a hearing, the

Immigration Judge (IJ) sustained the removability charges and denied all three applications

for relief.

        Sinclair filed a notice of appeal with the Board of Immigration Appeals (BIA),

asserting that the IJ had not sufficiently considered the country conditions evidence.

Sinclair was given until May 28, 2020, to submit a brief or request an extension of time to

do so. Sinclair filed an extension request on that date, but the BIA denied the request

because it did not include proof of service.

        Upon review of the IJ’s decision, the BIA determined that Sinclair had not

challenged his removability and deemed any such challenge waived. The BIA then

affirmed the IJ’s denial of Sinclair’s applications for asylum, withholding of removal, and

protection under the CAT. Accordingly, the BIA dismissed the appeal. Sinclair timely

filed a petition for review.


                                               2
       Sinclair’s primary argument is that the agency erred in deeming him removable

based on his Lawrence County convictions because he is currently challenging the validity

of those convictions in state court. Sinclair did not, however, raise this claim in his

administrative notice of appeal. Therefore, we lack jurisdiction to consider it. See 8 U.S.C.

§ 1252(d)(1); Castro v. Att’y Gen., 671 F.3d 356, 365 (3d Cir. 2012) (“A petitioner’s failure

to exhaust an issue by presenting it to the BIA deprives us of jurisdiction to consider that

issue.”); Hoxha v. Holder, 559 F.3d 157, 159 (3d Cir. 2009) (the exhaustion requirement

is satisfied if the description of an issue in a notice of appeal “sufficiently apprises” the

BIA of the basis for the appeal). For this reason, we also lack jurisdiction to consider

Sinclair’s claim that certain evidence pertaining to his Lawrence County convictions was

erroneously admitted at his master calendar hearing.

       To the extent that Sinclair challenges the BIA’s denial of his request for an extension

of time to file his brief, he does not address how the BIA erred by denying relief on the

ground that he failed to provide proof of service. Therefore, he has not provided us with

any basis to conclude that the BIA abused its discretion in denying his request.

       Accordingly, we will deny the petition for review.




                                              3